Title: From John Adams to John Jay, 4 November 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Westminster Nov. 4. 1785
          
          Yesterday at the Ministers Levee, one of the foreign Ministers put into my hand a Leyden Gazette, in which I found announced to the Public, an Arret of the King of France of the 18th. of September, in which a Bounty of Ten Livres per Quintal is promised to any French Merchants who shall import into the Markett of the French West India Islands, or of Spain Portugal or Italy any Fish, of the French Fisheries.— and in which the Impost upon all foreign Fish, is raised to, five Livres a Quintal. This amounts to an encouragement of Fifteen Livres a Quintal upon French Fish in the West Indies.
          As the Supply of the French Islands with Fish is so material, perhaps so essential to our Fishery, this Ordonnance deserves the earliest and most serious Attention, of every Man in America who has any regard to our Fisheries. As the Supply of the French Islands, with Fish is of so much Consequence, to the British Fishery, I took occasion in a conference with the Marquis of Carmarthen to mention it to him, and to observe to him, that, I left it to his Lordship to consider, whether the British Fisheries could be Supported against the Influence of this ordinance, without the freeest Communication of Supplies from the United States.— His Lordship thought it deserved Consideration, and that was all the Oracle would deliver. I afterwards mentioned it to Mr Frazer his Lordships Under Secretary of State.
          The Marquis of Carmarthen, that I may let you into enough of his Character to account for his Conduct, is a modest amiable Man: treats all Men with Civility, and is much esteemed, by the foreign Ministers as well as the Nation: But is not an enterprizing Minister: is never assuming, and I believe never takes upon himself to decide any Point of Importance, without consulting the Cabinet. he never gives his private Opinion but in all Things which respect America, I dont believe that he or any other of the Ministry have yet formed any. We shall I think learn nothing of their Designs till they are brought forth in Parliament in the Course of the Winter and Spring.
          Mr Pitt commenced his Career, with Sentiments, rather liberal towards the U. States: but Since he has been Prime Minister he has appeared to have given Ear, to the Chancellor & Lord Gower Mr Dundas and Mr Jenkinson, with their Instruments Irvin, Chalmers, Smith and others So much as to have departed from his first Principle. He has tryed the Experiments of the Newfoundland Bill and fourth Irish Proposition: but finding the fatal Success of both, he may be brought back to the System with which he set out. But I doubt it. or rather I am convinced he never will untill he is obliged to it, by our States adopting Navigation Acts.— There is published this Morning, in the Chronicle The Proceedings at Charlestown on the 16. of August, which look very encouraging. if the Legislature of South Carolina, lay partial Restrictions, on the Ships of Such Nations as have no Treaty of Commerce with the United States, I think it cannot be doubted that all the other States will come into the Measure, because there is none which will Suffer a greater temporary Inconvenience by it. These measures have a tendency to encourage the naval Stores of North Carolina so much, that She will be a gainer.
          But the principal Danger is, that these Restrictions may not be Sufficiently high to give a clear Advantage to the Ships of the United States.
          I cannot repeat to you, too often, Sir, that all my Hopes are founded upon Such Exertions in America. The Trade with America, must come under consideration of Parliament, in the renovation of  the Intercourse Act, if not of the Newfounland Act: and their Deliberations will be influenced by Nothing, but American Navigation Acts. I fear there are not enough of these Yet made, nor likely to be made this Year to have much Effect.
          This nation is Strangely blinded by Prejudice and Passion. They are ignorant of the Subject, beyond Conception. There is a Prohibition of the Truth, arising from popular Anger. Printers will print nothing which is true without pay, because it displeases their Readers, while their Gazettes are open to lies because they are eagerly read, and make the Papers Sell.— Scribblers for Bread, are wholly occupied in abusing the United States: and Writers for Fame, if there are any Such left in this Country, find the public applause wholly against Us. The Rise of the Stocks, has established Mr Pitt, and if he were willing he would Scarcely be able, to do right untill America Shall enable him & oblige him. I am / sir your most obt. sert.
          
            John Adams
          
        